Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered October 17, 1984, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was for the suppression of identification testimony.
Judgment affirmed.
Inasmuch as a waiver of a statutory right to appeal the denial of a suppression motion, where such a waiver has been *364knowingly and voluntarily made, is an acceptable condition of a plea bargain (see, People v Williams, 36 NY2d 829, cert denied 423 US 873; People v Cates, 104 AD2d 895, 896; People v Pescatore, 102 AD2d 834, 835; People v Jandrew, 101 AD2d 90; People v Di Orio, 99 AD2d 593, 594; People v Santana, 99 AD2d 586; People v Greshen, 97 AD2d 799), the defendant has waived his right to raise the subject issues on appeal. Under the circumstances, there is no need to address any of those issues on the merits. Mollen, P. J., Weinstein, Lawrence and Kunzeman, JJ., concur.